J-S49038-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOEL VAZQUEZ-VEGA                          :
                                               :
                       Appellant               :   No. 274 MDA 2018

              Appeal from the Judgment of Sentence May 3, 2018
     In the Court of Common Pleas of Lebanon County Criminal Division at
                       No(s): CP-38-SA-0000068-2017


BEFORE:      SHOGAN, J., STABILE, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                     FILED SEPTEMBER 11, 2018

       Appellant, Joel Vazquez-Vega, appeals from the judgment of sentence

entered in the Court of Common Pleas of Lebanon County following Appellant’s

conviction on the charges of driving while operating privileges are suspended

or revoked, 75 Pa.C.S.A. § 1543(a), and operating or permitting another to

operate a vehicle with unsafe equipment, 75 Pa.C.S.A. § 4107(b)(2).1 After

a careful review, we affirm.




____________________________________________


1 We recognize that Appellant filed his appeal prematurely, before the trial
court’s entry of a judgment of sentence as to the summary offense of
operating or permitting another to operate a vehicle with unsafe equipment
under 75 Pa.C.S.A. § 4107(b)(2). However, as the trial court imposed a
sentence of “no further penalty” on May 3, 2018, and Appellant, who filed his
counseled appellate brief on June 18, 2018, has averred no prejudice, we
decline to quash the appeal. See generally Pa.R.A.P. 905(a)(5). We have
corrected the appeal statement in the caption.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S49038-18


      The relevant facts and procedural history are as follows: Appellant was

issued a citation for driving while operating privilege is suspended or revoked,

as well as operating or permitting another to operate a vehicle with unsafe

equipment. A trial was held before Magistrate Judge Maria M. Dissinger, and

after the magistrate found Appellant guilty, she sentenced him to sixty (60)

days in prison and imposed a fine of $1,000 plus the costs of prosecution.

      Appellant appealed to the trial court, and a trial was scheduled for

December 20, 2017.      On that date, Appellant appeared with his counsel;

however, the trial court continued the trial. Specifically, on December 20,

2017, the trial court indicated: “There is a legal issue concerning a proper

docket entry and whether or not certain things were recorded. It’s going to

take some time to determine the proper status of that. I’m going to continue

this matter to January 31, 2018[.]” N.T., 12/20/17, at 2.

      On January 31, 2018, at the beginning of the trial, Appellant’s counsel

requested a continuance. Specifically, the relevant exchange occurred:

            [APPELLANT’S COUNSEL]: The defense is respectfully
      requesting a continuance. The Commonwealth had previously
      continued this because there had been a question of what the
      actual citation had been for. It had been docketed under the UJS
      docket that is not a 1543(a).
            The Commonwealth requested a continuance the last time
      we were here to provide that information to defense counsel.
      Unfortunately, that information wasn’t provided until last week.
            THE COURT: That is not right. Wait a minute. I’m reading
      the citation. What does it say? 1543, 6503(a). Then I read, by
      the way, [Appellant] has had 10 prior 1543(a)s?
            [ADA]: That’s correct, Your Honor. This would be the 11th.


                                     -2-
J-S49038-18


            THE COURT: Holy moly.
            [APPELLANT’S COUNSEL]: UJS has it as a citation under
      4107(b)(2) on this docket. The reason it was continued the last
      time is the Commonwealth was to be able to provide the citation
      saying it was a 1543(a).
            Again, I just received that last week.
           THE COURT: That is enough time. You could have—are you
      ready to proceed?
            [ADA]: I am, Your Honor, yes.
            THE COURT: We’re not going to continue this.

N.T. 1/31/18, at 3-4.

      The Commonwealth then presented the testimony of Lebanon City Police

Officer Derek Underkoffler, who testified that he was on duty and monitoring

traffic on the 400 block of North Ninth Street on July 28, 2017, when he

“observed [Appellant] drive past [him] perpendicularly with his windows

down[.]” Id. at 5. Officer Underkoffler testified that he recognized Appellant

from “previous contacts.”     Id.   The officer followed the vehicle and ran

Appellant’s driver’s license history and record through the Pennsylvania

Department of Transportation (“PennDOT”). Id. The information provided

from PennDOT revealed that Appellant’s driver’s license was suspended, and

in fact, he had ten prior convictions for driving while his license was suspended

or revoked. Id. at 6. Thus, after Officer Underkoffler stopped Appellant’s

vehicle, he cited Appellant with violating Section 1543(a).

      Officer Underkoffler testified that he also cited Appellant with violating

Section 4107(b)(2) pertaining to operating a vehicle with unsafe equipment.



                                      -3-
J-S49038-18


Id. In this regard, he testified that he “observed on [Appellant’s]

vehicle…some type of screening/tinting material over the rear brake lights that

added like a darker tint to [both of] the brake lights.” Id. at 6-7. Officer

Underkoffler identified Appellant in court as the person he observed driving

the vehicle on July 28, 2017. Id. at 7.

      On cross-examination, Officer Underkoffler testified as follows:

              Q: Officer, you stated that you saw [Appellant] driving?
              A: Correct.
              Q: When you stopped the vehicle, was he still in the driver’s
      seat?
              A: He was walking away from the car.
              Q: He was not in the car at that time?
              A: Correct.
              Q: Did he tell you that he had been driving?
              A: I saw him driving.
              Q: You had previous contact with him?
              A: Driving, yes.
           Q: He was walking away from the car with paper in his
      hands?
              A: I don’t recall if he had—what he had in his hands.
              Q: Did you have a conversation with him?
              A: Yes.
           Q: He told you that he had not been driving; he was getting
      something out of the car. Is that correct?
              A: I don’t recall if that is what was said.
              Q: Do you recall that conversation at all?
              A: No.

Id. at 7-8.



                                        -4-
J-S49038-18


      At this point, the Commonwealth rested its case, and Appellant testified

in his own defense with the assistance of an interpreter. Specifically, Appellant

testified that he was in his car on the date in question looking for some papers.

Id. at 9. He specifically denied that he drove the vehicle or that anyone drove

the vehicle; but rather, he testified the vehicle was parked in front of his home.

Id. at 9-10. He indicated that, when the officer approached him on the street,

the officer told him that he had followed his vehicle. Id. at 10. He noted that

the officer asked for his identification; however, the officer did not issue him

a citation. Id.

      On cross-examination, the following occurred:

      Q: [Appellant], you just heard the officer testify that you were
      driving the car. Are you disputing that?
      A: Yes.
      Q: You are disputing that you were also driving under suspension
      at the time?
      A: I was not driving.

Id. at 11.

      At the conclusion of all testimony, the trial court held the following:

            After hearing, and in consideration of all testimony adduced,
      including weighing the credibility of the parties, the Court finds
      the testimony of the officer to be credible and consistent, and the
      testimony of [Appellant] to be less than credible.
           The Court finds [Appellant] has violated 75 [Pa.C.S.A. §]
      1543(a) and that he has 10 prior convictions of this.
             ACCORDINGLY, [Appellant] is found guilty. The Court
      impose[s] a fine of $1,000.00 plus cost of suit and directs
      [Appellant] be incarcerated in the Lebanon County Correctional
      Facility immediately for a period of sixty (60) days.


                                      -5-
J-S49038-18


            [Appellant] has a right to file an appeal to the Superior Court
      of Pennsylvania within thirty (30) days[.]

Id. at 11-12.

      On February 2, 2018, Appellant filed a counseled notice of appeal.

Thereafter, on April 11, 2018, the trial court filed an order indicating that it

failed to sentence Appellant on the summary charge of violating 75 Pa.C.S.A.

§ 4107(b)(2), and on May 3, 2018, the trial court formally sentenced Appellant

to “no further penalty.” All Pa.R.A.P. 1925(b) requirements have been met.

      On appeal, Appellant first contends the evidence was insufficient to

sustain his convictions.

      The standard of review for a sufficiency of the evidence claim is well-

settled:

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.    In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all the
      evidence actually received must be considered. Finally, the trier
      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.


                                      -6-
J-S49038-18


Commonwealth v. DiStefano, 782 A.2d 574, 582 (Pa.Super. 2001)

(quotations and citations omitted). “If the factfinder reasonably could have

determined from the evidence adduced that all of the necessary elements of

the crime were established, then that evidence will be deemed sufficient to

support the verdict.” Commonwealth v. Charlton, 902 A.2d 554, 562

(Pa.Super. 2006) (citation omitted).

      Section 1543(a) of the Vehicle Code provides:

      (a) Offense defined.—Except as provided in subsection (b), any
      person who drives a motor vehicle on any highway or trafficway
      of this Commonwealth after the commencement of a suspension,
      revocation or cancellation of the operating privilege and before the
      operating privilege has been restored is guilty of a summary
      offense and shall, upon conviction, be sentenced to pay a fine of
      $200.

75 Pa.C.S.A. § 1543(a) (bold in original).

      Section 4107(b)(2) of the Vehicle Code provides:

      (b) Other violations.--It is unlawful for any person to do any of
      the following:
                                   ***
      (2) Operate, or cause or permit another person to operate, on any
      highway in this Commonwealth any vehicle or combination which
      is not equipped as required under this part or under department
      regulations or when the driver is in violation of department
      regulations or the vehicle or combination is otherwise in an unsafe
      condition or in violation of department regulations.

75 Pa.C.S.A. § 4107(b)(2) (bold in original).

      In the case sub judice, Appellant avers the Commonwealth failed to

prove that he was actually driving and/or operating his vehicle on the day in

question. Specifically, he avers that “[a]t trial, Patrolman Underkoffler did not

                                       -7-
J-S49038-18


stop Appellant while Appellant was in his vehicle. Patrolman Underkoffler only

observed Appellant at a vehicle which the officer allegedly saw being driven

by Appellant.” Appellant’s Brief at 12. We find no relief is due.

       Viewing the evidence in the light most favorable to the Commonwealth,

as the verdict winner, Officer Underkoffler testified that he observed and

recognized Appellant as the driver of the subject vehicle on July 28, 2017.

While the officer admitted on cross-examination that Appellant had alighted

from the vehicle by the time the officer was able to stop his cruiser, he

reiterated that he saw Appellant actually driving the vehicle on the street prior

thereto. As was within its province, the trial court found Officer Underkoffler’s

testimony to be credible, and thus, we reject Appellant’s sufficiency of the

evidence claim. See DiStefano, supra.2

       In his next claim, Appellant contends the trial court erred in denying his

request for a continuance. Specifically, Appellant avers that, despite the fact

the Commonwealth was granted a continuance on December 20, 2017, to

clarify what charges had been issued against Appellant, the Commonwealth

did not provide the document clarifying the charges until approximately five

weeks later (one week prior to the new trial date of January 31, 2018).




____________________________________________


2 In his “Statement of Questions Involved,” Appellant averred the trial court’s
verdict was against the weight of the evidence. However, he has failed to
develop the claim in any manner in his appellate brief, and therefore, we find
the issue to be waived.

                                           -8-
J-S49038-18


Appellant avers that, due to the length of time it took for the Commonwealth

to provide the documents, he was unable to adequately prepare for trial.

      Our Supreme Court has explained our standard of review for denials of

requests for continuances.

      The grant or denial of a motion for a continuance is within the
      sound discretion of the trial court and will be reversed only upon
      a showing of an abuse of discretion. As we have consistently
      stated, an abuse of discretion is not merely an error of judgment.
      Rather, discretion is abused when the law is overridden or
      misapplied, or the judgment exercised is manifestly unreasonable,
      or the result of partiality, prejudice, bias, or ill-will, as shown by
      the evidence or the record[.]

Commonwealth v. McAleer, 561 Pa. 129, 748 A.2d 670, 673 (2000)

(internal quotations and citations omitted).

      The granting of continuances in criminal cases is governed by

Pa.R.Crim.P. 106, which provides, in pertinent part, the following:

      (A) The court or issuing authority may, in the interests of justice,
      grant a continuance, on its own motion, or on the motion of either
      party.
                                   ***
      (D) A motion for continuance on behalf of the defendant shall be
      made not later than 48 hours before the time set for the
      proceeding. A later motion shall be entertained only when the
      opportunity therefor did not previously exist, or the defendant was
      not aware of the grounds for the motion, or the interests of justice
      require it.

Pa.R.Crim.P. 106(A), (D).

      Here, in explaining the reasons it denied Appellant’s request for a

continuance, the trial court indicated the following:



                                      -9-
J-S49038-18


            Reviewing the transcript, it is clear that both the reasons for
      [Appellant’s] request and the reason for [the court’s] denial are
      present. Appellant’s counsel requested the continuance because
      he claims that he received the citation information the week prior
      to the [trial]. Th[e] court believe[s] that counsel had sufficient
      time within which to review the matter with Appellant.
             Furthermore, the motion for continuance was untimely as
      Appellant’s counsel brought the motion on the scheduled day of
      the [trial] and failed to set forth any reasons why the opportunity
      to bring the motion sooner did not exist, or that Appellant was not
      aware of the grounds for the motion. Appellant’s counsel stated
      that he received the information the week prior to the [trial], but
      failed to file a motion within the 48 hour period prescribed by the
      Rule. Therefore, [the court] believe[s] that Appellant’s claim that
      the court abused its discretion in denying the motion for
      continuance lacks merit.

Trial Court Opinion, filed 4/4/18, at 8-9.

      We find no abuse of discretion in this regard. See McAleer, supra. As

the trial court found, Appellant made his request for a continuance on the day

of trial.   Appellant did not provide any explanation indicating that the

opportunity to request the continuance sooner did not previously exit or that

he was not aware of the grounds for the motion. See Pa.R.Crim.P. 106(D).

Also, as it relates to the interests of justice, we note that “[a] bald allegation

of an insufficient amount of time to prepare will not provide a basis for reversal

of the denial of a continuance motion.” Commonwealth v. Ross, 57 A.3d
85, 91 (Pa.Super. 2012) (en banc). “Instead, an appellant must be able to

show specifically in what manner he was unable to prepare his defense or how

he wo/uld have prepared differently had he been given more time.” Id.




                                     - 10 -
J-S49038-18


(quotation omitted). Appellant failed in this regard, and thus, we find no merit

to his claim.

      For all of the foregoing reasons, we affirm.

      Affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 09/11/2018




                                     - 11 -